883 F.2d 38
James Howard TURNER, Petitioner-Appellee,v.STATE OF TENNESSEE, et al., Respondents-Appellants.
No. 87-5891.
United States Court of Appeals,Sixth Circuit.
Aug. 15, 1989.

W.J. Michael Cody, Atty. Gen. of Tenn., Kymberly Lynn Anne Hattaway, Nashville, Tenn., for respondents-appellants.
Edward N. Yarbrough, J. Russell Heldman, Hollins, Wagster and Yarbrough, Nashville, Tenn., for petitioner-appellee.
Before KEITH, MARTIN, and RYAN, Circuit Judges.

ORDER

1
It is hereby ordered that the judgment in this case is vacated and the case is remanded to the United States District Court for the Middle District of Tennessee pursuant to the Supreme Court judgment, --- U.S. ----, 109 S.Ct. 3208, 106 L.Ed.2d 559, which reversed the judgment of this court.  The district court is directed to consider this case in light of Alabama v. Smith, --- U.S. ----, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989).